UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4491


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MONTRELLE LAMONT CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-01123-PMD-1)


Submitted:    December 5, 2008              Decided:   January 15, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     Reginald I. Lloyd, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Montrelle Lamont Campbell appeals the district court’s

judgment entered pursuant to his guilty plea to possession of a

firearm and ammunition by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), and 924(c) (2006).                          Counsel for

Campbell filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), in which he asserts there are no meritorious

issues for appeal, but asks this court to review the adequacy of

the plea hearing, the district court’s imposition of a four-

level   offense       level    enhancement,            and   the    reasonableness     of

Campbell’s sentence.           Campbell was notified of the opportunity

to file a pro se supplemental brief, but has failed to do so.

Finding no error, we affirm.

             Under Fed. R. Crim. P. 11(b)(1), the district court

must address the defendant in open court and inform him of the

following:      the   nature    of     the       charge;     any    mandatory    minimum

sentence and the maximum possible sentence; the applicability of

the Sentencing Guidelines; the court’s obligation to impose a

special assessment; the defendant’s right to an attorney; his

right   to   plead     not    guilty   and       be    tried   by    a   jury   with   the

assistance of counsel; his right to confront and cross-examine

witnesses; his right against self-incrimination; and his right

to   testify,    present      evidence,          and    compel     the   attendance     of

witnesses.      The defendant also must be told that a guilty plea

                                             2
waives any further trial and that his answers at the proceeding

may be used against him in a prosecution for perjury.                       Under

Rule 11(b)(2), the court must address the defendant to determine

that the plea is voluntary.          The court must determine a factual

basis for the plea under Rule 11(b)(3) and require disclosure of

any plea agreement under Rule 11(c)(2).                Because Campbell did

not move in the district court to withdraw his guilty plea, any

challenges to the Rule 11 hearing are reviewed for plain error.

See United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.

2002).

            After a thorough review of the record, we find there

were   no   errors   with    respect   to    the    Rule   11   plea   colloquy.

During the plea hearing, the district court properly informed

Campbell of the rights he was forfeiting as a result of his plea

and the nature of the charges and penalties he faced, found that

Campbell was competent and entering his plea voluntarily, and

determined there was a sufficient factual basis for the plea.

Therefore,    the     record      establishes      Campbell     knowingly    and

voluntarily     entered      into    his     guilty    plea     with    a   full

understanding of the consequences, and there was no error in the

district court’s acceptance of his plea.

            Campbell next asks this court to review whether the

district    court    erred   in   imposing    a    four-level    offense    level

enhancement for possession or use of a firearm in connection

                                       3
with another felony offense.                     The purpose of the enhancement

under U.S. Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6)

(2007)    is    “to    ensure       that    a    defendant           receives    more    severe

punishment      if,    in     addition      to       committing        a    firearms    offense

within    the       scope    of     § 2K2.1,         he    commits      a    separate    felony

offense that is rendered more dangerous by the presence of a

firearm.”       United States v. Blount, 337 F.3d 404, 406 (4th Cir.

2003) (citing former USSG § 2K2.1(b)(5) (2001)).                                To determine

whether the enhancement should apply, the district court must

consider       whether       the    defendant         committed        a     separate    felony

offense and whether the firearm underlying the conviction was

possessed in connection with the additional felony.                                 Id. at 406-

07.   The district court’s factual findings concerning sentencing

factors     need      only     be    supported            by   a    preponderance       of   the

evidence.       United States v. Morris, 429 F.3d 65, 72 (4th Cir.

2005).

               According      to    the    presentence             report,    the    four-level

enhancement was warranted on the ground that Campbell used or

possessed       a    firearm        in    connection           with    his    possession      of

marijuana with intent to distribute.                               At sentencing, Campbell

asserted there was insufficient evidence that the firearm was

possessed in connection with a drug trafficking crime.                                 However,

the substantial quantity of drugs recovered, in conjunction with

his possession of a handgun, constituted sufficient evidence of

                                                 4
Campbell’s involvement in narcotics distribution.                                See United

States    v.     Fisher,        912    F.2d     728,       730-31    (4th      Cir.    1990).

Furthermore, the weapon was possessed to facilitate, or had a

tendency to facilitate, the felony distribution offense, as its

presence was not the result of accident or coincidence.                                    See

Blount, 337 F.3d at 411 (citations omitted); see also United

States v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000).                                 Finally,

as the Government noted at sentencing, Campbell’s brandishing of

the firearm would be sufficient to support a state felony charge

for    assault       of    a    high    and    aggravated        nature.         See     South

Carolina v. Murphy, 471 S.E.2d 739, 740-41 (S.C. App. 1996).

Therefore, we find the district court did not err in imposing a

four-level offense level enhancement for use or possession of a

firearm in connection with another felony offense.

               Finally,        Campbell       asks       this   court     to    review    the

reasonableness        of       his   sentence.           Following     United    States     v.

Booker, 543 U.S. 220 (2005), a district court must engage in a

multi-step process at sentencing.                     First, it must calculate the

appropriate advisory Guidelines range.                          It must then consider

the resulting range in conjunction with the factors set forth in

18    U.S.C.     §    3553(a)         (2006)       and     determine      an    appropriate

sentence.       Gall v. United States, 128 S. Ct. 586, 596 (2007).

We    review    the   district         court’s       imposition      of   a    sentence    for

abuse of discretion.                 Id. at 597; see also United States v.

                                               5
Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                 This court “must

first ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence    based   on   clearly   erroneous    facts,      or   failing   to

adequately explain the chosen sentence--including an explanation

for any deviation from the Guidelines range.”                  Gall, 128 S. Ct.

at 597.

           If there are no procedural errors, we then consider

the    substantive      reasonableness      of     the     sentence.           Id.

“Substantive reasonableness review entails taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”              Pauley, 511 F.3d at 473

(internal quotation marks and citation omitted).                  Further, this

court may presume a sentence within the Guidelines range to be

reasonable.      Id.    Mere disagreement with the district court’s

exercise   of    sentencing     discretion       does    not    permit   us    to

substitute our judgment for that of the lower court.                     Id. at

473-74.    “Even if we would have reached a different sentencing

result on our own, this fact alone is ‘insufficient to justify

reversal of the district court.’”          Id. at 474 (quoting Gall, 128

S. Ct. at 597).



                                       6
              Aside from his objection to the four-level enhancement

for possession or use of a firearm in connection with a felony

offense, Campbell raised no further objections at the sentencing

hearing.         The     district        court       appropriately           treated       the

Sentencing       Guidelines        as   advisory,       considered           the     relevant

factors       under    § 3553(a),       and       sentenced    Campbell            below   the

statutory maximum and within the properly calculated Guidelines

range of 84 to 105 months.                Campbell has failed to demonstrate

that    his     sentence      is    either        procedurally      or       substantively

unreasonable, as his 105-month term of incarceration was within

the Guidelines range.              Therefore, we find the sentence imposed

by the district court was reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires      that    counsel      inform     his    client,   in   writing,          of   his

right to petition the Supreme Court of the United States for

further    review.       If     the     client      requests   that      a    petition      be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was    served    on    the    client.         We    dispense   with      oral        argument

because the facts and legal contentions are adequately presented



                                              7
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               8